Examiner’s Comment
Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a drive signal generating circuit for a power supply circuit that includes a rectifier circuit that rectifies an AC voltage; an inductor configured to be applied with a rectified voltage from the rectifier circuit; a transistor that controls an inductor current flowing through the inductor; a drive signal generating circuit that generates a drive signal based on the inductor current flowing through the inductor and an output voltage generated from the AC voltage, the drive signal being used for turning on and off the transistor that controls the inductor current, the drive signal generating circuit comprising: a digital signal processing (DSP) circuit having a DSP core, and a non-transitory storage medium having program instructions stored thereon, execution of which by the DSP core causes the DSP circuit to provide functions of: a command-value output unit that outputs a command value for increasing the inductor current when the output voltage is lower than a target level and reducing the inductor current when the output voltage is higher than the target level; a rectified-voltage calculation unit that calculates a value of the rectified voltage based on an inductance of the inductor and an amount of change in the inductor current in a predetermined time period, the inductor current being a current that increases from zero when the transistor is turned on and decreases to zero when the transistor is turned off; and an ON-period calculation unit that calculates an ON period of the transistor in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Bhandarkar et al. (US 2019/0199204) discloses a digital control of switched boundary mode pfc power converter for constant crossover frequency. 	Wong et al. (US 2018/0062526) discloses a control circuit and control method for switch circuit and switching-mode power supply circuit. 	Ingemi et al. (US 2010/0315849) discloses a power supply circuit with a digital signal processor. 	Zhang et al. (US 2005/0270813) discloses a parallel current mode control circuit .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838